
	
		II
		Calendar No. 645
		110th CONGRESS
		2d Session
		S. 1365
		[Report No. 110–293]
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Kerry (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Omnibus Parks and Public Lands
		  Management Act of 1996 to authorize the Secretary of the Interior to enter into
		  cooperative agreements with any of the management partners of the Boston Harbor
		  Islands National Recreation Area, and for other purposes.
	
	
		1.Cooperative Agreements for
			 Boston Harbor Islands National Recreation AreaSection 1029(d) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)) is amended by
			 striking paragraph (3) and inserting the following:
			
				(3)Cooperative
				Agreements
					(A)In
				generalSubject to
				subparagraph (C), the Secretary may consult and enter into 1 or more
				cooperative agreements with an eligible entity described in subparagraph (B) to
				acquire from and provide to the eligible entity goods and services for—
						(i)the cooperative management of land within
				the recreation area;
						(ii)the construction of recreation area
				facilities; or
						(iii)any other purpose that is consistent with
				the purposes described in subsection (a).
						(B)Eligible
				entitiesFor purposes of this
				subparagraph, an eligible entity is—
						(i)the Commonwealth of Massachusetts;
						(ii)a political subdivision of the Commonwealth
				of Massachusetts; or
						(iii)any partnership entity specified in
				subsection (e)(2).
						(C)ConditionsA cooperative agreement shall only be
				entered into under subparagraph (A) if the Secretary determines that—
						(i)appropriations for carrying out the
				purposes of the cooperative agreement are available; and
						(ii)the cooperative agreement is in the best
				interests of the United
				States.
						.
		
	
		1.Cooperative agreements for
			 Boston Harbor Islands National Recreation AreaSection 1029(d) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)) is amended by
			 striking paragraph (3) and inserting the following:
			
				(3)Agreements
					(A)Definition of eligible
				entityIn this paragraph, the term eligible entity
				means—
						(i)the Commonwealth of
				Massachusetts;
						(ii)a political subdivision
				of the Commonwealth of Massachusetts; or
						(iii)any other entity that
				is a member of the Boston Harbor Islands Partnership described in subsection
				(e)(2).
						(B)Authority of
				SecretarySubject to subparagraph (C), the Secretary may consult
				with an eligible entity on, and enter into with the eligible entity—
						(i)a cooperative management
				agreement to acquire from, and provide to, the eligible entity goods and
				services for the cooperative management of land within the recreation area;
				and
						(ii)notwithstanding section
				6305 of title 31, United States Code, a cooperative agreement for the
				construction of recreation area facilities on land owned by an eligible entity
				for purposes consistent with the management plan under subsection (f).
						(C)ConditionsThe
				Secretary may enter into an agreement with an eligible entity under
				subparagraph (B) only if the Secretary determines that—
						(i)appropriations for
				carrying out the purposes of the agreement are available; and
						(ii)the agreement is in the
				best interests of the United
				States.
						.
		2.Technical
			 amendments
			(a)MembershipSection 1029(e)(2)(B) of the Omnibus Parks
			 and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(2)(B)) is amended
			 by striking Coast Guard and inserting Coast
			 Guard..
			(b)DonationsSection 1029(e)(11) of the Omnibus Parks
			 and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(11)) is amended by
			 striking Noth­with­standing and inserting
			 Notwithstanding.
			
	
		April 10, 2008
		Reported with an amendment
	
